ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Grant Thornton LLP                           )      ASBCA No. 60914
                                             )
Under Contract No. GS354644F                 )
 D.O. W81XWH-07-F-0104                       )

APPEARANCES FOR THE APPELLANT:                      Alexander J. Brittin, Esq.
                                                     Brittin Law Group, PLLC
                                                     McLean, VA

                                                    Ellen Randel, Esq.
                                                     Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Matthew A. Freeman, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 April 201 7




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60914, Appeal of Grant Thornton
LLP, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals